Exhibit 99.2 MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE QUARTER ENDED SEPTEMBER 30, 2011 TABLE OF CONTENTS INTRODUCTION 1 CORE BUSINESS 1 OVERVIEW AND OBJECTIVES 2 OPERATING MINES AND DEVELOPMENT PROJECTS 3 EXPLORATION 6 MINERAL RESOURCES AND RESERVES 9 FINANCIAL REVIEW 12 FINANCIAL CONDITION, CASH FLOW, LIQUIDITY AND CAPITAL RESOURCES 14 INCOME TAXES 18 RELATED PARTY TRANSACTIONS 18 CRITICAL ACCOUNTING ESTIMATES 19 NON-IFRS PERFORMANCE MEASURES 19 DISCLOSURE CONTROLS AND PROCEDURES, AND INTERNAL CONTROL OVER FINANCIAL REPORTING 23 OUTSTANDING SHARE DATA 23 FORWARD-LOOKING STATEMENTS 23 CAUTIONARY NOTE TO U.S. INVESTORS 24 GLOSSARY OF MINING TERMS 25 MANAGEMENT’S DISCUSSION AND ANALYSIS OF OPERATING RESULTS AND FINANCIAL CONDITION FOR THE QUARTER ENDED SEPTEMBER 30, 2011 All figures are in U.S. dollars unless otherwise indicated.Cautionary notes regarding forward-looking statements and estimates of inferred and measured and indicated resources to U.S. investors follow this Management’s Discussion and Analysis (“MD&A”). INTRODUCTION The following discussion and analysis of the operating results and financial condition of Jaguar Mining Inc. (“Jaguar” or the “Company”) contained in this MD&A should be read in conjunction with the unaudited condensed interim consolidated financial statements of the Company and the notes thereto for the quarter ended September 30, 2011 and with the annual audited consolidated financial statements and the notes thereto of the Company for the years ended 2010 and 2009. The annual financial statements for the year ended December 31, 2010 are prepared in accordance with Canadian generally accepted accounting principles (“GAAP”). The interim financial statements for the quarter ended September 30, 2011 are prepared in accordance with IAS 34 under International Financial Reporting Standards (“IFRS”).As prescribed by the CICA Accounting Standards Board, the Company adopted the requirements of IFRS in its financial statements as of January 1, 2011, including the restatement of its opening balance sheet of January 1, 2010 and its quarter ended September 30, 2010 comparatives.The restatement of the Company’s comparative balances from those previously reported under Canadian GAAP to IFRS is fully explained and reconciled in note 12 of the Company’s September 30, 2011 condensed interim consolidated financial statements filed on SEDAR and EDGAR. The Company reports its financial statements in U.S. dollars (“US$”), however a significant portion of the Company’s expenses are incurred in either Canadian dollars (“Cdn$”) or Brazilian reais (“R$”). The discussion and analysis contained in this MD&A are as of November 9, 2011. CORE BUSINESS Jaguar is an Ontario chartered gold producer engaged in the acquisition, exploration, development and operation of gold producing properties in Brazil.The Company controls 38,220 hectares in the Iron Quadrangle mining district of Brazil, a prolific greenstone belt located near the city of Belo Horizonte in the state of Minas Gerais, which hosts the Company’s operating facilities.In addition, Jaguar holds mineral concessions totaling 166,513 hectares in the state of Maranhão, which hosts the Company’s Gurupi Project.The Company may consider the acquisition and subsequent exploration, development and operation of other gold properties, primarily focused in
